TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-21-00671-CV


  Michael Motheral in his Official Capacity as Chair of the University Interscholastic
 League’s State Executive Committee; Johanna Denson in her Official Capacity as Vice
Chair of the UIL SEC; Paul Galvan in his Official Capacity as a member of the UIL SEC;
   and Daryl Wade in his Official Capacity as a member of the UIL SEC, Appellants

                                                v.

                       Jennifer Black, individually, and A.B., a minor,
                   by and through his guardian, Jennifer Black, Appellees


              FROM THE 201ST DISTRICT COURT OF TRAVIS COUNTY
 NO. D-1-GN-21-006732, THE HONORABLE MARIA CANTÚ HEXSEL, JUDGE PRESIDING



                                           ORDER


PER CURIAM

               Appellees have filed a motion for emergency relief pursuant to Rule 29.3. See

Tex. R. App. P. 29.3 (“[T]he appellate court may make any temporary orders necessary to

preserve the parties’ rights until disposition of the appeal . . . .”). Appellees ask the Court to

grant temporary relief and reinstate the trial court’s December 20, 2021 order to the extent it

granted their application for a temporary injunction.     We have requested a response from

appellants by January 6, 2022.

               To preserve the parties’ rights while the Court considers the motion for

temporary relief, pending further order of this Court, we temporarily order that the trial court’s

December 20, 2021 order is reinstated to the extent it granted appellees’ application for a
temporary injunction. Id.; see also In re Geomet Recycling LLC, 578 S.W.3d 82, 89–90 (Tex.

2019) (orig. proceeding) (“Rule 29.3 gives an appellate court great flexibility in preserving the

status quo based on the unique facts and circumstances presented.”); Texas Gen. Land Office v.

City of Houston, No. 03-20-00376-CV, 2020 WL 4726695, at *2 (Tex. App.—Austin July 31,

2020, order) (per curiam) (“[A]t this preliminary stage, our task is to determine whether a

temporary order will best ‘preserve the parties’ rights until the disposition of the appeal,’ not to

determine the merits of the appeal.”).

               It is ordered on December 30, 2021.



Before Justices Goodwin, Baker, and Smith




                                                 2